                 Case 20-11602-BLS        Doc 64     Filed 07/16/20     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 FACTOM, INC.,                                      Case No. 20-11602 (BLS)

                         Debtor.                    Re: D.I. 10

    ORDER SCHEDULING CONFIRMATION HEARING AND FIXING RELATED
       DEADLINES AND APPROVING FORM OF BALLOT AND NOTICE

          Upon the Debtor’s motion for an order (a) fixing (i) the period within which holders of

general unsecured claims may vote on the Debtor’ proposed Chapter 11 Plan of Reorganization

[D.I. 3] (as amended, the “Plan”) (the last date of such period, the “Voting Deadline”), (ii) the date

and time for the hearing to consider confirmation of the Plan (“Confirmation Hearing”), (iii) the

date by which the Debtor must transmit a copy of the Plan, Notice (defined below) and Ballot

(“Mailing Deadline”) as provided herein, (iv) the date by which objections to confirmation of the

Plan must be filed (“Objection Deadline”) and (v) the date by which the Debtor must file its brief

or affidavits in support of confirmation and in response to any objection and (b) approving the

Debtor’s proposed form of ballot (“Ballot”) and notice of the Confirmation Hearing, Voting

Deadline and Objection Deadline (“Notice”), pursuant to Bankruptcy Code section 1128, Rules

2002, 3016, 3017 and 3018 and Interim Rule 3017.2; now, therefore, it is hereby:

          ORDERED, that the motion is granted as provided herein; and it is further

          ORDERED, that the Court hereby fixes the following confirmation dates and deadlines:

                       Event                                             Date
 Mailing Deadline                                   July 17, 2020

 Objection Deadline                                 July 31, 2020

 Voting Deadline                                    August 4, 2020

 Deadline to file Brief or Affidavits in Support August 7, 2020
 of Confirmation
                 Case 20-11602-BLS       Doc 64     Filed 07/16/20      Page 2 of 2



                   Event                                               Date
 Confirmation Hearing                              August 12, 2020, at 10:30 a.m.


; and it is further

        ORDERED, that the form of Ballot and Notice annexed to the motion are hereby approved;

and it is further

        ORDERED, that scheduled claims not marked contingent, unliquidated or disputed and

filed proofs of claim shall be allowed solely for voting purposes in the amount scheduled or filed,

and un-filed rejection damages claims shall be allowed solely for voting purposes in the amount

of $1; and it is further

        ORDERED, that on or before the Mailing Deadline the Debtor shall transmit by first class

mail a copy of the Plan, Ballot and Notice, together with a postage prepaid return envelope, to all

holders of claims that have been allowed for voting purposes, and a copy of the Plan and Notice

to all other creditors, all equity security holders, all persons listed on the Del. Bankr. L.R. 2002-

1(c) service list, the Subchapter V Trustee and the United States Trustee; and it is further

        ORDERED, that service of the Plan, Ballot and Notice as provided herein comports with

Rules 2002 and 3017 and Interim Rule 3017.2, and is good and sufficient.




Dated: July 16th, 2020 Wilmington,          BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                    JUDGE
